Citation Nr: 1542356	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  15-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to service connection for chronic fatigue secondary to esophageal cancer.

3.  Entitlement to service connection for depression secondary to esophageal cancer.

4.  Entitlement to service connection for peripheral neuropathy secondary to esophageal cancer.

5.  Entitlement to service connection for radio-necrosis of the lower jaw due to radiation therapy secondary to esophageal cancer.

6.  Entitlement to service connection for loss of teeth secondary to esophageal cancer.



REPRESENTATION

Veteran represented by:	Katrina Eagle, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1973 to September 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

This appeal consists of documents located in the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing system.  The VVA electronic folder contains documents that are either irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for chronic fatigue, for depression, for peripheral neuropathy, for radio-necrosis of the lower jaw, and for loss of teeth as secondary to service-connected esophageal cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has esophageal cancer due to an event or incident of his active service.


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim in September 2011 seeking service connection for throat and esophageal cancer that he contends was incurred as a result of service as a result of his exposure to contaminated water while stationed at Camp Lejeune.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Regarding the Veteran's assertion that his esophageal cancer is due to his in-service exposure to water contamination while he was stationed at Camp Lejeune, VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957 to 1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  The contaminated wells supplying the water systems were identified and shut down by February 1985. 

The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  In 2008, the National Academy of Sciences National Research Council (NRC) and ATSDR initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association  include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and, neurobehavioral effects.

ATSDR responded to the NRC report in August 2009 with a plan for additional studies, supported by the Navy, to assess the human health risks associated with the Camp Lejeune water contamination.  The plan included: a continuation of water flow computer modeling studies to generate potential contaminant exposure rates and durations; a re-analysis of data collected on birth outcomes; studies on birth defects and childhood cancers; and, further epidemiological studies based on mortality and health surveys that would be distributed to former Camp Lejeune residents.  ATSDR also initiated a series of public hearings to receive input from individuals who had served at Camp Lejeune.

In a 2010 letter to the Navy, ATSDR again responded to the NRC report, indicating its belief that the report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  ATSDR pointed out that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  ATSDR has indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by NRC.  

As noted, a number of diseases have been identified as being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of those diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a Veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the Veteran was stationed at Camp Lejeune and if so for how long and in what capacity.  Here, the evidence establishes that the Veteran was stationed at Camp Lejeune from July 1974 to September 1975.  

The next step is to verify, with medical evidence obtained through a VA medical examination or other authoritative medical sources, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune. 

The Veteran's service treatment records do not contain any complaints or clinical findings indicative of esophageal cancer.  Treatment records from C. W. Dunn, M.D., reveal that the Veteran was seen in February 2008 with complaints of a persistent sore throat.  A biopsy in March 2008 showed invasive squamous cell carcinoma, poorly differentiated, predominantly nonkeratinized.

According to a March 2013 opinion from a VA physician, the Senior Clinician with the War-Related Illness and Injury Study Center, a Designated Subject Matter Expert on Camp Lejeune, who had reviewed the record, it was less likely than not that the diagnosis of esophageal cancer is related to contaminates in the ground water at Camp Lejeune during service, based on the Veteran's history of smoking and a review of the cited medical literature.  The physician noted the Veteran's history of smoking three packs a day for up to 20 years until he quit in 1988 and concluded that the Veteran's history of smoking was likely to contribute substantially more to his diagnosis of esophageal cancer than his exposure to contaminated ground water because of its duration and the shorter time between the cessation of smoking and the diagnosis of esophageal cancer.

An August 2015 medical opinion was received from Dr. JDB, a Board-certified physician in internal medicine, endocrinology, and metabolism for 44 years.  According to Dr. JDB, after review of the relevant evidence, including the March 2013 VA report, and relevant medical literature, it is more likely than not that there is a casual relationship between the Veteran's in-service exposure to the Camp Lejeune water supply that contained a mixture of carcinogenic contaminants, including TCE and PCE, and his subsequent development of esophageal cancer.  Dr. JDB concluded that it is unlikely that the Veteran's smoking and alcohol use played a significant role in the development of his esophageal cancer because he quit smoking more than 20 years prior to the diagnosis of esophageal cancer and because he was not a heavy drinker.  Dr. JDB also referred to medical evidence, including evidence dated subsequent to the March 2013 opinion that supports the connection between the exposure to contaminants found in the ground water at Camp Lejeune and the subsequent development of esophageal cancer.  Dr. JDB noted that because of the Veteran's job as a photography cameraman in service, he was exposed to contaminants in three different ways.  His skin was affected by the daily handling of contaminated water, he inhaled the toxins while mixing chemicals for his job, and he ingested it by drinking the water.

Having carefully considered the claims in light of the record and the applicable law, the Board finds that the August 2015 opinion in favor of the claim is at least as probative as the February 2013 opinion against the claim.  Each opinion is from a clearly qualified physician who has reviewed the evidence and has provided a rationale for the opinion, to include citations to relevant medical literature.  Therefore, the evidence reasonably shows that the Veteran has esophageal cancer as a result of service.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for esophageal cancer is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because the issue on appeal is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for esophageal cancer is granted.


REMAND

Although the Board has granted entitlement to service connection for esophageal cancer, there is no medical opinion on file on whether the other disabilities at issue are secondary to the Veteran's now service-connected esophageal cancer.  Consequently, additional development is required prior to Board consideration of the other issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an examination by an appropriate medical professional to determine whether he has chronic fatigue, depression, peripheral neuropathy, radio-necrosis of the lower jaw, and/or loss of teeth secondary to his service-connected esophageal cancer.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that each of the above-noted disabilities is caused or aggravated beyond normal progression by his service-connected esophageal cancer.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


